                Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
 MARK VIRGILIO,
                                      Plaintiff,              Civil Case No:
                                                              20-cv-8318
      -against-
                                                               COMPLAINT
 UIPATH INC., JAY MCGRATH, individually
 and JOHN MANGAN, individually,                                Plaintiff Demands a Trial by Jury

                                      Defendants.

---------------------------------------------------------X



Plaintiff, MARK VIRGILIO (hereinafter referred to as “Plaintiff” or “VIRGILIO”), by and

through his attorneys, DEREK SMITH LAW GROUP PLLC, hereby complains of Defendant

UIPATH INC. (hereinafter referred to as “UIPATH” and/or “Defendant”), Defendant JAY

MCGRATH (hereinafter, “MCGRATH” and/or “Defendant”) and Defendant JOHN MANGAN

(hereinafter, “MANGAN” and/or “Defendant”), (collectively, “Defendants”), upon information

and belief, as follows:



                                                   NATURE OF CASE



1.   This action is brought to remedy, inter alia, the unlawful discrimination and sexual

harassment, sexual assault, retaliation and wrongful termination to which Defendants subjected

Plaintiff on the basis of his sex/gender with respect to the conditions and privileges of his

employment, along with the hostile work environment, retaliation that Plaintiff faced as a result of

his opposition to these unlawful practices, and his wrongful termination at the hands of Defendants

as a result of his opposition to these unlawful practices. Through their unlawful and discriminatory
             Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 2 of 22




conduct, Defendants violated, inter alia, Title VII of the Civil Rights Act of 1964 (“Title VII”),

the New York State Human Rights Law (“NYSHRL”), and The New York City Human Rights

Law (“NYCHRL”) and the Massachusetts Fair Employment Practices Act (“FEPA”) .

2.   Plaintiff seeks injunctive and declaratory relief with respect to each Claim, as well as,

monetary relief, including but not limited to: compensatory and punitive damages; attorney’s fees

and the costs associated with this action; together with any and all other appropriate legal and

equitable relief pursuant to applicable state and federal laws.



                                 JURISDICTION AND VENUE



3.   This Court has jurisdiction based on 28 U.S.C. § 1331 and supplemental jurisdiction over the

state and city law claims under 28 U.S.C. § 1367.

4.   Jurisdiction of this action is conferred upon this Court as this case involves a Federal Question

under Title VII. The Court also has jurisdiction pursuant to 29 U.S.C. §2617; 28 U.S.C. §1331,

§1343 and pendent jurisdiction thereto.

5.   Additionally, the Court has supplemental jurisdiction under the State laws.

6.   Around December 19, 2019, Plaintiff submitted a Charge with the U.S. Equal Employment

Opportunity Commission (“EEOC”). The Federal Charge Number is 520-2020-01607.

7.   The Complaint initiating this matter was filed before the expiration of the deadline stated in

the Notice of Right To Sue letter issued by the EEOC. Therefore, all administrative remedies have

been exhausted and Title VII statutory prerequisites have been satisfied.

8.   Venue is proper in that acts or omissions giving rise to the claims arose within the Southern

District of New York and the Plaintiff’s claims arise out of Defendant UIPATH’s business dealing



                                                  2
               Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 3 of 22




at their offices and headquarters in New York County, New York.



                                            PARTIES



9. Plaintiff MARK VIRGILIO (hereinafter referred to as “Plaintiff” and/or “VIRGILIO”) is

   seeking damages to redress the injuries Plaintiff has suffered as a result of, inter alia, being

   discriminated against by his employer on the basis of his sex/gender, together with being

   subjected to sexual assault, a hostile work environment and retaliation.

10. Plaintiff is an individual male who is a resident of the State of New Jersey, Camden County.

11. At all times material, Defendant UiPath, Inc. (hereinafter referred to as “UiPath”) is a foreign

   business corporation duly existing by the virtue and laws of the State of Delaware that conducts

   business in the State of New York and is licensed to do so by the State of New York.

12. At all times material, UiPath is a robotic software automation company with its headquarters

   in New York County, New York.

13. At all times material, Defendant employed Plaintiff as a Global Account Manager who engaged

   in sales.

14. At all times material, Defendant JOHN MANGAN was the Vice President of Sales, Banking,

   Financial Services and Insurance and held supervisory authority over Plaintiff, controlling

   many of Plaintiff’s job duties. Defendant MANGAN held the power to hire and fire Plaintiff

   as well as control over other material aspects of Plaintiff’s employment.

15. At all times material, JAY MCGRATH (hereinafter referred to as “McGrath”) was the Area

   Vice President of Financial Services and held supervisory authority over Plaintiff, controlling

   many of Plaintiff’s job duties. Defendant MCGRATH held the power to hire and fire Plaintiff

   as well as control over other material aspects of Plaintiff’s employment.

                                                 3
                Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 4 of 22




                                            MATERIAL FACTS



16. Defendant hired Plaintiff around November 26, 2018 as the Global Account Manager, which

      is a sales position working out of Defendant UIPATH’s New York City office.

17. On or about May 14, 2019, Plaintiff accompanied Defendant MANGAN on a business trip to

      Boston, to attend a sales meeting along with their colleagues Christopher Sacco, Steven Chu

      and Jeffrey Truesdale.

18. Plaintiff arranged hotel reservations at a significantly discounted rate at an upscale hotel called

      The Row Hotel in Somerville, MA near Boston through Plaintiff’s brother-in-law, Jeffrey

      Malloy, who was the general manager at La Cucina Restaurant which is connected to The Row

      Hotel.

19. About a week prior to the trip Defendant MANGAN contacted Plaintiff and informed Plaintiff

      that Defendant MANGAN had booked a room for himself at another hotel and instructed

      Plaintiff to cancel Defendant MANGAN’s discounted booking at The Row Hotel.

20. On or about May 14, 2019, Plaintiff, Defendant MANGAN, Messrs. Sacco, Chu, Truesdale

      and Malloy met for dinner at La Cucina.

21. In a conversation at the dinner Defendant MANGAN stated that instead of staying at The Row

      Hotel he was staying at a hotel in Boston’s South End1 called the Staypinapple Hotel.2

22. Sacco asked Defendant MANGAN if he was aware that he was staying in a hotel with an

      attached bar and nightclub that is popular among homosexual men.




1
    Boston’s South End is a popular neighborhood among the area’s homosexual community.
2
    The Staypinapple Hotel in Boston is attached to a popular gay nightclub and bar.

                                                        4
              Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 5 of 22




23. In response, Defendant MANGAN stated that he was aware of the hotel’s popularity among

   homosexual men and that Defendant MANGAN had seen men “hooking up” in the bar at the

   Staypinapple Hotel.

24. During the dinner, Defendant MANGAN consumed numerous alcoholic beverages and

   became visibly intoxicated.

25. At the end of dinner, Defendant MANGAN demanded that Plaintiff sign Defendant

   MANGAN’s credit card receipt because he was too intoxicated to be able to read and sign the

   receipt.

26. As the evening progressed, Defendant MANGAN continued to consume alcohol and became

   extremely intoxicated.

27. Around midnight, Plaintiff called a car via the Uber ride hailing app for Defendant MANGAN

   to take him back to his hotel in Boston’s South End.

28. Upon arrival the Uber driver apparently observed that Defendant MANGAN was intoxicated

   and refused to take Defendant MANGAN to the Staypinapple Hotel.

29. Plaintiff attempted to book a room for Defendant MANGAN in The Row Hotel, but there was

   no availability.

30. As a last resort, Plaintiff and Mr. Malloy guided Defendant MANGAN to Plaintiff’s hotel room

   and Plaintiff allowed Defendant MANGAN to sleep on the couch in Plaintiff’s hotel room.

31. Plaintiff gave Defendant MANGAN a pillow and the comforter off of Plaintiff’s bed and

   Plaintiff laid down to sleep in the bed with only a sheet as covers.

32. At about 4:30 a.m., Defendant MANGAN got up from the couch and began pacing around the

   hotel room. Plaintiff, half-asleep heard Defendant MANGAN walking around the room.




                                                5
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 6 of 22




33. Defendant MANGAN then walked over to the bed where Plaintiff was laying and climbed on

   top of Plaintiff mounting Plaintiff with Defendant MANGAN’s arms and legs straddling

   Plaintiff’s body.

34. Defendant MANGAN laid on top of Plaintiff with Defendant MANGAN’s face near the back

   of Plaintiff’s head and Defendant MANGAN’s crotch in contact with Plaintiff’s buttocks.

35. Plaintiff, startled and now fully awake shouted at Defendant MANGAN to get up and get off

   of Plaintiff and shoved Defendant MANGAN off of Plaintiff.

36. Defendant MANGAN climbed off of Plaintiff and momentarily stood over Plaintiff staring at

   him.

37. Defendant MANGAN then turned and entered the bathroom where he stayed for two or three

   minutes before exiting the bathroom.

38. Upon leaving the bathroom, Defendant MANGAN returned to Plaintiff’s bed and immediately

   mounted Plaintiff again with Defendant MANGAN’s arms and legs straddling Plaintiff’s body.

39. Now for the second time, Defendant MANGAN laid on top of Plaintiff with Defendant

   MANGAN’s face near the back of Plaintiff’s head and Defendant MANGAN’s crotch in

   contact with Plaintiff’s buttocks.

40. Plaintiff again shoved Defendant MANGAN off of Plaintiff’s body shouting “What are you

   doing John?! Get off of me!”

41. In mounting Plaintiff twice while he lay in bed, Defendant MANGAN attempted to have

   unwelcome, uninvited and unwanted sexual relations with Plaintiff.

42. This time Defendant MANGAN refused to leave Plaintiff’s bed.

43. In shock after just having been sexually assaulted by his boss, Plaintiff he left the hotel room

   and remained in the lobby of the hotel for several hours until approximately 8:45 AM.



                                                 6
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 7 of 22




44. Plaintiff returned to his hotel room at about 9:00 A.M. to participate in a scheduled telephonic

   conference call for work.

45. When Plaintiff returned, Defendant MANGAN was still asleep in Plaintiff’s bed.

46. Defendant MANGAN woke up during the conference call and began to disrupt the conference

   call. Plaintiff muted the call and told Defendant MANGAN to exit the room so that Plaintiff

   could complete the conference call.

47. Shortly thereafter Defendant MANGAN texted Plaintiff and demanded that Plaintiff come

   meet Defendant MANGAN for breakfast.

48. Plaintiff refused to meet Defendant MANGAN for breakfast.

49. Both Plaintiff and Defendant MANGAN where scheduled to stay in Boston for an additional

   day, but Plaintiff left early as a result of his discomfort and fear of his boss, Defendant

   MANGAN, following Defendant MANGAN’s sexual assault and battery of and attempted

   sexual relations with Plaintiff.

50. The next day, on or about May 15, 2019, Plaintiff complained to Defendant MANGAN and

   advised that he was upset and offended by Defendant MANGAN’s sexual assault of Plaintiff

   in his hotel room.

51. Defendant MANGAN became upset and told Plaintiff that he was “EXAGGERATING” and

   “MAKING TOO MUCH OF IT.”

52. On or about May 22, 2019, both Plaintiff and Defendant MANGAN were away on a sales

   training in Dallas, TX. Defendant MANGAN asked Plaintiff if he was staying at the hotel

   where the company meetings were held. Plaintiff replied that he was staying at the hotel along

   with everyone else attending the meeting. Defendant MANGAN then laughingly replied “I

   WASN’T SURE IF YOU NEEDED TO STAY ON MY COUCH TONIGHT.”



                                                 7
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 8 of 22




53. As Plaintiff, who was embarrassed and mortified by Defendant MANGAN’s behavior,

   mentally processed the sexual assault and Defendant MANGAN’s unapologetic and haughty

   response Plaintiff was extremely uncomfortable working with Defendant MANGAN. Shortly

   thereafter Plaintiff asked to be transferred to another team within the company.

54. Around June 2019 Defendant MCGRATH informed Plaintiff that if he wanted to leave

   Defendant MANGAN’s team, Plaintiff would need to obtain Defendant MANGAN’s approval

   before being transferred.

55. On or about July 16, 2019, while at a company function and cocktail reception Plaintiff

   approached Defendant MANGAN to quietly discuss the possibility of being transferred to a

   different team. Defendant MANGAN immediately became irate in response to Plaintiff’s

   request and started berating and shouting at him in front of their colleagues.

56. The following evening Defendant MANGAN demanded that Plaintiff attend a dinner with

   Defendant MANGAN and the rest of their team. While at the dinner Defendant MANGAN

   continued to insult and berate Plaintiff by calling him a “PUSSY” and saying that he “PUSSED

   OUT” on Defendant MANGAN for wanting to leave Defendant MANGAN’s team.

57. On or about July 17, 2019, both Plaintiff and Defendant MANGAN along with other UiPath

   employees attended a team outing. There, Defendant MANGAN continuously insulted and

   embarrassed Plaintiff because of his previous complaint of sexual assault.

58. In addition to ridiculing Plaintiff, Defendant MANGAN assigned Plaintiff required tasks that

   were unrealistic and impossible to meet.

59. In retaliation for Plaintiff’s objections and complaint about Defendant MANGAN’s sexual

   assault Defendants placed Plaintiff on a performance improvement plan with clearly

   unattainable goals.



                                                8
             Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 9 of 22




60. Defendant MANGAN stonewalled Plaintiff’s attempts to transfer to a different team and

   trapped him in his position on Defendant MANGAN’s team despite the sexual assault,

   humiliation, discomfort, and ongoing retaliation Defendant MANGAN forced Plaintiff to

   endure.

61. Around early October, 2019 in a conversations with coworkers, Todd McCabe and Kirk Neil,

   Plaintiff shared that Defendant MANGAN sexually assaulted Plaintiff earlier that year in

   Boston and belittled and derided Plaintiff for complaining about it.

62. Mr. Neil was so upset with Plaintiff’s situation that Mr. Neil took it upon himself to personally

   report the sexual assault by Defendant MANGAN against Plaintiff to Defendant UIPATH’s

   Global Head of Human Resources, Mr. Marius Istrate on around October 16, 2019 while

   Messrs. Neil and Istrate attended a conference in Las Vegas, NV.

63. Defendant UIPATH took no action to contact Plaintiff to investigate the sexual assault after it

   was reported to Mr. Istrate by Mr. Neil.

64. Around October 22, 2019 Plaintiff complained to Defendant’s HR department that Defendant

   MANGAN was retaliating against Plaintiff because Plaintiff rebuffed Defendant MANGAN’s

   earlier attempted sexual relations, resisted Defendant MANGAN’s sexual assault in May and

   because Plaintiff complained to Defendant MANGAN about the sexual assault.

65. Plaintiff gave a detailed description of the sexual assault and the retaliation to Defendant that

   included photos, a list of witnesses and documentation of the retaliation.

66. Despite the detailed description of the sexual assault and supporting evidence Plaintiff

   provided to Defendant, shockingly Defendant told Plaintiff that there was “no evidence” to

   support Plaintiff’s complaint of sexual assault and retaliation.




                                                 9
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 10 of 22




67. Defendant took no meaningful investigatory action in response to Plaintiff’s complaint about

   sexual assault and retaliation.

68. Around November 3, 2019 Defendant UIPATH’s CEO held a company-wide conference call

   wherein Mr. Dines expressly instructed UIPATH employees to report any and all instances of

   bad company culture or anything wrong at UIPATH.

69. In response, shortly thereafter, Plaintiff emailed Mr. Dines directly and informed him of the

   sexual assault by Defendant MANGAN and the subsequent retaliation from Defendant

   MANGAN.

70. Mr. Dines did not reply to this email.

71. The following day, Defendant UIPATH’s VP of Operations and Strategy, Mr. Brandon Deer

   emailed Plaintiff stating that all appropriate actions had been taken by HR and that Defendant

   UIPATH considered Plaintiff’s complaint of sexual assault and retaliation “closed.”

72. Defendant failed to take any kind of substantive remedial action to address Plaintiff’s

   complaint about sexual assault and retaliation.

73. Defendant MCGRATH required that Plaintiff keep working under the direct supervision of

   Defendant MANGAN despite the fact that Defendant MANGAN sexually assaulted Plaintiff

   and retaliated against Plaintiff for complaining about the assault and attempting to switch to

   another team so he would no longer have to report to his sexual assaulter.

74. Plaintiff informed Defendant that Plaintiff could no longer keep working under Defendant

   MANGAN and that is was outrageous and completely unacceptable for Defendant to expect

   that Plaintiff continue working under Defendant MANGAN after he sexually assaulted and

   retaliated against Plaintiff.




                                               10
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 11 of 22




75. In response Defendant MCGRATH informed Plaintiff that the only option would be for

   Plaintiff to move off of Defendant MANGAN’s team to take over much less lucrative leftover

   accounts that other sales personnel rejected.

76. Plaintiff expressed frustration to Defendant that this alternate option would drastically reduce

   Plaintiff’s salary.

77. Defendant MCGRATH refused to give any credence to Plaintiff’s complaints and refused to

   take any remedial or disciplinary action against Defendant MANGAN for the sexual assault

   and subsequent retaliation against Plaintiff.

78. Prior to Defendant MANGAN’s sexual assault and retaliation against Plaintiff, Plaintiff’s

   annual salary and commissions for the accounts Plaintiff handled while working under

   Defendant MANGAN was approximately $320,000. However, after Plaintiff’s complaints

   about the sexual assault by Defendant MANGAN and the subsequent retaliation Plaintiff’s

   income was reduced to around $160,000.

79. After Plaintiff complained about Defendant MANGAN’s sexual assault, Defendants placed

   Plaintiff on a performance improvement plan, and removed Plaintiff’s most lucrative accounts

   thereby making it impossible for Plaintiff to satisfy the performance improvement plan.

80. Plaintiff complained to Defendants that he was being retaliated against for reporting, objecting

   to and complaining about Defendant MANGAN’s sexual assault of Plaintiff, and for retaliatory

   actions taken against Plaintiff by Defendant MANGAN.

81. In response to Plaintiff’s expressed frustration Defendants informed Plaintiff that HR would

   contact him to offer a separation agreement with a severance package. However shortly

   thereafter Defendants reneged on this representation and refused to engage in negotiations

   regarding a separation agreement.



                                                   11
              Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 12 of 22




82. At that time Plaintiff held about $1.2 million in stock options in Defendant’s company that

   would be forfeited if Plaintiff’s employment with the company ended.

83. Plaintiff was faced with the decision to either keep working under the boss who sexually

   assaulted him and subsequently engaged in obvious retaliation in response to Plaintiff’s

   complaints and attempts to leave Defendant MANGAN’s team, leave Defendant MANGAN’s

   team and take over leftover undesirable and unlucrative accounts, or leave the company and

   forfeit over a million dollars in stock options.

84. Around December 18, 2019 Defendants MANGAN and MCGRATH forced Plaintiff in to

   leaving the company by removing all possibilities for Plaintiff to earn commissions.

85. On the same day that Plaintiff was forced to resign, Defendant MANGAN began disparaging,

   defaming and slandering Plaintiff to clients and coworkers.

86. Defendants discriminated against Plaintiff because of his sex/gender, and because he

   complained of and opposed the unlawful conduct of Defendant related to the above protected

   classes.

87. As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded, victimized,

   embarrassed, and emotionally distressed.

88. As a result of Defendant’s discriminatory and intolerable treatment, Plaintiff suffered and

   continues to suffer severe emotional distress and physical ailments including depression,

   anxiety, sleeplessness, headaches, hair loss and hypertension.

89. As a result of Defendant’s unlawful and discriminatory actions, Plaintiff has endured

   irreparable damage to his professional reputation.

90. As a result of the acts and conduct complained of herein, Plaintiff will suffer the loss of income,

   the loss of a salary, loss of commissions, bonuses, benefits and other compensation, which such



                                                  12
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 13 of 22




   employment entails. Plaintiff has also suffered future pecuniary losses, emotional pain,

   suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses. Plaintiff

   further claims aggravation, activation, and/or exacerbation of any preexisting condition.

91. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

    knowledge of the law, Plaintiff demands Punitive Damages against Defendant.

92. The above are just some of the examples of unlawful, discriminatory, and retaliatory conduct

    to which Defendant subjected Plaintiff.

93. Plaintiff claims alternatively (in the event Defendant Claims so or that an agency or Court

    determines) that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable

    claims for the above conduct and facts under the applicable law pertaining to Independent

    Contractors.

94. The Defendants’ conduct constitutes a continuing violation. Plaintiff claims a continuous

    practice of discrimination and claims a continuing violation. Plaintiff claims a continuous

    practice of discrimination and claims a continuing violation and makes all claims herein under

    the continuing violations doctrine.

95. Plaintiff hereby demands reinstatement to his original position with all attendant benefits that

    would have accrued during Plaintiff’s separation with Defendant UIPATH.



                                       CAUSES OF ACTION

                               AS A FIRST CAUSE OF ACTION
                              FOR DISCRIMINATION UNDER
                                        TITLE VII
                         (NOT AGAINST INDIVIDUAL DEFENDANTS)


96. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

paragraphs of this Complaint as if more fully set forth herein at length.

                                                 13
             Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 14 of 22




97. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-2(a) [Section 703]

provides that it shall be an unlawful employment practice for an employer: “(1) to fail or refuse to

hire or to discharge any individual, or otherwise to discriminate against any individual with respect

to his compensation, terms, conditions, or privileges of employment, because of such individual’s

race, color, religion, sex, or national origin; . . .”

98. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

seq., by subjecting Plaintiff to discrimination on the basis of his sex/gender, together with causing

a hostile work environment based on the same.

99. Defendant UIPATH violated the above and Plaintiff suffered numerous damages as a result.



                             AS A SECOND CAUSE OF ACTION
                                FOR RETALIATION UNDER
                                       TITLE VII
                         (NOT AGAINST INDIVIDUAL DEFENDANTS)


100.     Plaintiff repeats, reiterates and realleges each and every allegation made in the above

paragraphs of this Complaint as if more fully set forth herein at length.

101.     Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides

that it shall be unlawful employment practice for an employer: “(1) to . . . discriminate against any

of his employees . . . because [s]he has opposed any practice made an unlawful employment

practice by this subchapter, or because [s]he has made a charge, testified, assisted or participated

in any manner in an investigation, proceeding, or hearing under this subchapter.”

102.     Defendants engaged in unlawful employment practice prohibited by 42 U.S.C. §2000e et

seq., by retaliating against Plaintiff with respect to the terms, conditions or privileges of

employment because of his opposition to the unlawful employment practices of Defendants.



                                                     14
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 15 of 22




103.      Defendant UIPATH violated the above and Plaintiff suffered numerous damages as a

result.



                AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION
                          UNDER NEW YORK STATE LAW
                           (AGAINST ALL DEFENDANTS)


104. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

paragraphs of this Complaint as if more fully set forth herein at length.

105. New York State Executive Law § 296 provides that, “1. It shall be an unlawful discriminatory

practice: (a) For an employer or licensing agency, because of an individual's age, race, creed, color,

national origin, sexual orientation, military status, sex, disability, predisposing genetic

characteristics, marital status, or domestic violence victim status, to refuse to hire or employ or to

bar or to discharge from employment such individual or to discriminate against such individual in

compensation or in terms, conditions or privileges of employment.”

106. Defendants engaged in an unlawful discriminatory practice by discriminating against the

Plaintiff because of his sex, together with sexual harassment, sexual assault and causing a hostile

work environment.

107. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

New York State Executive Law Section 296.

                             AS A FOURTH CAUSE OF ACTION
                            FOR AIDING AND ABETTING UNDER
                                 NEW YORK STATE LAW
                              (AGAINST ALL DEFENDANTS)


108. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

complaint as if fully set forth at length.


                                                 15
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 16 of 22




109. New York State Executive Law §296(6) further provides that “It shall be an unlawful

discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any of the

acts forbidden under this article, or to attempt to do so.”

110. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

and/or coercing the discriminatory behavior as stated herein.

                                AS A FIFTH CAUSE OF ACTION
                                 FOR RETALIATION UNDER
                                   NEW YORK STATE LAW
                                (AGAINST ALL DEFENDANTS)

111. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

paragraphs of this Complaint as if more fully set forth herein at length.

112. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

practice: "For any person engaged in any activity to which this section applies to retaliate or

discriminate against any person because [s]he has opposed any practices forbidden under this

article.”

113. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

New York State Executive Law Section 296.

                              AS A SIXTH CAUSE OF ACTION
                              FOR DISCRIMINATION UNDER
                            MASSACHUSETTS LAW M.G.L. c. 151B
                              (AGAINST ALL DEFENDANTS)

114. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

complaint as if fully set forth at length.

115. Plaintiff was treated differently as to the terms and conditions of his employment based upon

the Plaintiff’s sex/gender and the sexual assault and harassment of him by Defendant MANGAN,

an employee of the Defendant UIPATH.



                                                  16
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 17 of 22




116. Defendants engaged in an unlawful discriminatory practice by discriminating against the

Plaintiff because of his sex, together with sexual harassment, sexual assault and causing a hostile

work environment.

117. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

Massachusetts General Law Section 151B.

                           AS A SEVENTH CAUSE OF ACTION
                              FOR RETALIATION UNDER
                        MASSACHUSETTS LAW M.G.L. Section 151B
                             (AGAINST ALL DEFENDANTS)

118. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

complaint as if fully set forth at length.

119. The Plaintiff was treated differently as to the terms and conditions of his employment based

upon his sex/gender and his reporting and resisting of sexual harassment and sexual assault.

120. Plaintiff was retaliated against by management of the Defendant UIPATH based upon his

sex/gender and for having reported said sexual harassment and sexual assault.

121. Plaintiff was retaliated against and constructively discharged from his employment, at least in

part, based upon his sex/gender and reporting and resisting of said sexual harassment and assault

by Defendant MANGAN.

122. This environment and the conditions imposed upon the Plaintiff by Defendants related to and

adversely affected the terms and conditions of his employment.

123. The Plaintiff was severely and adversely affected by the Defendants’ conduct and the failure

of the Defendants to take reasonable steps to ensure that this discriminatory conduct, retaliation

and harassment would not continue.

124. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

Massachusetts General Law Section 151B.


                                                17
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 18 of 22




                          AS AN EIGHTH CAUSE OF ACTION
                           FOR DISCRIMINATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                            (AGAINST ALL DEFENDANTS)


125. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

this complaint as if fully set forth at length.

126. The Administrative Code of City of NY §8-107 [1] provides that "It shall be an unlawful

discriminatory practice: "(a) For an employer or an employee or agent thereof, because of the

actual or perceived age, race, creed, color, national origin, gender, disability, marital status, sexual

orientation or alienate or citizenship status of   any person, to refuse to hire or employ or to bar

or to discharge from employment such person or to discriminate against such person in

compensation or in terms, conditions or privileges of employment."

127. Defendants engaged in an unlawful discriminatory practice in violation of New York City

Administrative Code Title 8, by creating and maintaining discriminatory working conditions and

a hostile work environment, and otherwise discriminating against Plaintiff because of her sex and

gender.

128. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

New York City Administrative Code Title 8.

129. Defendants violated the above and Plaintiff suffered numerous damages as a result.




                                                   18
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 19 of 22




                           AS A NINTH CAUSE OF ACTION
                              FOR RETALIATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                            (AGAINST ALL DEFENDANTS)


130. Plaintiff repeats, reiterates and re-alleges each and every allegation contained in the above

paragraphs of this Complaint, with the same force and effect as if fully set forth herein.

131. The New York City Administrative Code Tide 8, §8-107(1)(e) provides that it shall be

unlawful discriminatory practice: "For an employer . . , to discharge . . . or otherwise discriminate

against any person because such person has opposed any practices forbidden under this chapter. . .

"

132. Defendants engaged in an unlawful discriminatory practice in violation of New York City

Administrative Code Tide 8, §8-107(1) (e) by discriminating against Plaintiff because of her

opposition to the unlawful employment practices of Plaintiff’s employer.

133. Defendants violated the above and Plaintiff suffered damages as a result.

                           AS A TENTH CAUSE OF ACTION
                         FOR AIDING AND ABETTING UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                            (AGAINST ALL DEFENDANTS)


134. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

this complaint as is fully set forth at length.

135. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of any of

the acts forbidden under this chapter, or attempt to do so."




                                                  19
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 20 of 22




136. Defendants engaged in an unlawful discriminatory practice in violation of New York City

Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and coercing the

above discriminatory, unlawful and retaliatory conduct.

137. Defendants violated the above and Plaintiff suffered damages as a result.


                  AS AN ELEVENTH CAUSE OF ACTION
   FOR RETALIATION UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                      (AGAINST ALL DEFENDANTS)

138. Plaintiff repeats, reiterates and re-alleges each and every allegation contained in the above

paragraphs of this Complaint, with the same force and effect as if fully set forth herein.

139. Section 8-107(19), entitled Interference With Protected Rights provides that “It shall be an

unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere with, or

attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or enjoyment

of, or on account of his or her having aided or encouraged any other person in the exercise or

enjoyment of, any right granted or protected pursuant to this section.”

140. Defendants violated the above and Plaintiff suffered numerous damages as a result.


                          AS A TWELVTH CAUSE OF ACTION
                            FOR DISCRIMINATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                            (AGAINST ALL DEFENDANTS)


141. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

this complaint as is fully set forth at length.

142. Section 8-107(13) entitled Employer Liability For Discriminatory Conduct By Employee,

agent or independent contractor provides "An employer shall be liable for an unlawful

discriminatory practice based upon the conduct of an employee or agent which is in violation of



                                                  20
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 21 of 22




any provision of this section other than subdivisions one and two of this section." b. An employer

shall be liable for an unlawful discriminatory practice based upon the conduct of an employee or

agent which is in violation of subdivision one or two of this section only where: (1) the employee

or agent exercised managerial or supervisory responsibility; or (2) the employer knew of the

employee's or agent's discriminatory conduct, and acquiesced in such conduct or failed to take

immediate and appropriate corrective action; an employer shall be deemed to have knowledge of

an employee's or agent's discriminatory conduct where that conduct was known by another

employee or agent who exercised managerial or supervisory responsibility; or (3) the employer

should have known of the employee's or agent's discriminatory conduct and failed to exercise

reasonable diligence to prevent such discriminatory conduct.

143. Defendants violated the above and Plaintiff suffered numerous damages as a result.


                        AS A THIRTEENTH CAUSE OF ACTION FOR
                                ASSAULT AND BATTERY
                              (AGAINST ALL DEFENDANTS)


144. Plaintiff repeats, reiterates and re-alleges each and every allegation made in the above paragraphs

of this Complaint as if more fully set forth herein at length.

145. That the aforesaid occurrences and resultant injuries to Plaintiff were caused by reason of the

intent, carelessness and recklessness of Defendants, their agents, servants and/or employees, suddenly

and without provocation did physically assault and batter Plaintiff herein.

146. Defendants violated the above and Plaintiff suffered numerous damages as a result.




                                                   21
            Case 1:20-cv-08318 Document 1 Filed 10/06/20 Page 22 of 22




        WHEREFORE As a result of Defendants’ acts, Plaintiff has been damaged in an amount to

be determined at the time of trial.


        WHEREFORE, Plaintiff demands judgment against all Defendants, jointly and severally,

in an amount to be determined at the time of trial plus interest, punitive damages, attorneys’ fees,

costs, and disbursements of action; and for such other relief as the Court deems just and proper.



                                            JURY DEMAND

Plaintiff demands a jury trial on all issues to be tried.


Dated: New York, New York
       October 6, 2020
                                                   DEREK SMITH LAW GROUP, PLLC
                                                   Attorneys for Plaintiff



                                      By:      __/s/ Seamus Barrett_____
                                                    Seamus Barrett, Esq.
                                                    One Penn Plaza, Suite 4905
                                                    New York, New York 10119
                                                    (212) 587-0760




                                                   22
